DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2022 has been entered.
 
Claim Objections
In light of the Applicant's amendment the objection to the previous Office correspondence claims is withdrawn. 

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


    PNG
    media_image1.png
    739
    960
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    464
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    735
    892
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    823
    786
    media_image4.png
    Greyscale



Election/Restrictions

Claims 10, 21 and 28 have been impermissibly shifted. 
	Claims 10 contains the feature “and a sealed rim at the open end”; claim 21 contains the feature “a sealed rim therebetween the open end” and claim 28 contains the feature “the collar fits over both the sealed rim”. These features were not in elected figures 10-12.  See MPEP § 819.
Therefore, claims 10, 12-15, 21, 26-28 and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2021.

Claim Rejections - 35 USC § 103

Claim(s) 16 and 29 is/are rejected over 35 USC 103 as being unpatentable over Wong in view of Tung.
With regard to claim 16, Wong discloses a double-walled structure (Wong Annotated Fig. 2, which is also insulated; ¶ 08) comprising a closed end (Wong, bottom of 1, Fig. 2) an open end (Wong, at 12, Fig. 3), a side wall extending between the closed and open ends (Wong, at 1, Fig. 2), wherein the side wall and the closed end together form a hollow interior (Wong Annotated Fig. 2); an insert structure (Wong, 3, Fig. 6) capable of being removably arranged within the hollow interior and wherein the side wall comprises an inner surface wall and an outer surface wall (Wong Annotated Fig. 2), and wherein the side wall comprises an inner surface wall and an outer surface wall with space therebetween (Wong Annotated Fig. 2) the glass structure capable of being removably arranged within the hollow interior, the glass structure comprising: a body (Wong, 3, Fig. 6) having an open upper end (Wong, Fig. 6) and a base end (Wong, Fig. 6), and a sipping portion extending from the upper end (Wong, at 3, Fig. 2), the sipping portion comprising a sipping end (Wong Annotated Fig. 6) and a shoulder end spaced apart from the sipping end (Wong Annotated Fig. 6), an outer diameter of the shoulder end being greater than an inner diameter of the double-walled structure, and an outer diameter of the sipping end being greater than the diameter of the of the double-walled structure (Wong Annotated Fig. 2 and Fig. 6), wherein the sipping portion protrudes from the open end of the double-walled structure (Wong, at 3, Fig. 2).
Wong does not disclose a collar positioned over the sipping portion of the glass structure, wherein the collar comprises an end wall extending over the sipping end, and an elongated first skirt extending from the end wall to an external surface of the side wall of the double-walled structure, wherein the elongated first skirt includes a thread formed in an inner surface of the elongated first skirt and the external surface of the double-walled structure includes a corresponding thread formed on the external surface.
Tung teaches a collar (Tung Annotated Fig. 3) positioned over the sipping portion of a plastic structure (Tung Annotated Fig. 3), wherein the collar comprises an end wall extending over the sipping end (Tung Annotated Fig. 3), and an elongated first skirt (Tung Annotated Fig. 3) extending from the end wall to an external surface of the side wall of the structure (Tung Annotated Fig. 3), wherein the elongated first skirt includes a thread formed in an inner surface of the elongated first skirt (Tung Annotated Fig. 3) and the external surface of the structure includes a corresponding thread formed on the external surface (Tung Annotated Fig. 3).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the collar as taught by Tung to modify the invention of Wong in order to contain liquid of a high temperature (C1:L47).
With regard to claim 29, Wong-Tung as applied in claim 16 above discloses the claimed invention wherein the collar further comprises a second skirt, and the glass structure is disposed between the second skirt of the collar and the inner surface wall of the double-walled structure (Tung Annotated Fig. 3).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the location of the sipping portion as taught by Tung to modify the invention of Wong-Tung in order that the user does not have to touch their lips to the glass sipping portion which could become broken causing injury to the user.


Claim(s) 17-20 is/are rejected over 35 USC 103 as being unpatentable over Wong in view of Tung as applied in claim and 16 above in further view of Whitehead.
With regard to claim 17, Wong-Tung as applied in claim 16 above discloses the claimed invention.
Wong-Tung does not disclose the container further comprising: a deformable flange extending around the body of the glass structure adjacent the upper end of the body of the glass structure, wherein the deformable flange comprises a protrusion engaged with an inner surface of the double-walled structure. 
Whitehead teaches a deformable flange (Whitehead, 108, Fig. 4) extending around the body of a structure (Whitehead, lower end of 124, Fig. 4) adjacent the upper end of the body of the structure, wherein the deformable flange comprises a protrusion (Whitehead, 122, Fig. 4) engaged with an inner surface of the structure (Whitehead, the dashed lines of 128 depicts the inner surface of the receiving structure, Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the deformable flange as taught by Whitehead to modify the invention of Wong-Tung so that the protrusion of the deformable flange deflect and is capable of sealingly engaging the inner surface of a double-walled structure (Whitehead; C5:L35-37).
With regard to claim 18, Wong-Tung-Whitehead as applied in claim 17 above discloses the claimed invention.
Further, Whitehead teaches wherein the deformable flange comprises a main body (Whitehead, portion of 108 that is next to 124, Fig. 4), wherein the protrusion radially extends from an outer surface of the main body (Whitehead, 122, Fig. 4) and is frictionally engaged with the inner surface of the structure (Whitehead, the main body is a flexible seal that would extend past the inner surface of the structure, 128, Fig 4, in order to sealingly engage the inner surface of a structure (Whitehead; C5:L35-37), it would be intuitive to a POSHITA that the flexible seal frictionally engages the inner surface of the structure).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the deformable flange as taught by Whitehead to modify the invention Wong-Tung-Whitehead to ensure a good seal between the inner and outer structures.
With regard to claim 19, Wong-Tung-Whitehead as applied in claim 17 above discloses the claimed invention the body of the insert container has an outer diameter, wherein the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than the outer diameter of the body, and the outer diameter of the sipping end and the outer diameter of the shoulder end are greater than the outer diameter of the body and an inner diameter of a double-walled structure (Wong Annotated Fig. 2 and Fig. 6).
With regard to claim 20, Wong-Tung-Whitehead as applied in claim 19 above discloses the claimed invention wherein the double-walled structure comprises: a stepped portion formed in its inner surface, the stepped portion extending partially from the open end towards the closed end (Wong Annotated Fig. 2), wherein the stepped portion has a first inner diameter and a second inner diameter, and the first inner diameter is greater than the second inner diameter and the outer diameter of the body of the glass structure is less than each of the first inner diameter and the second inner diameter of the stepped portion (Wong Annotated Fig. 2).


Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive. 
By electing not to present any substantive arguments against Wong in view of Tung for claim 16, Applicant has waived any argument of error. The Office thus summarily sustains the rejection. See In re Berger, 279 F.3d 975, 984-85 (Fed. Cir. 2002) (holding that the Board did not err in sustaining a rejection under 35 U.S.C. § 112, second paragraph, when the applicant failed to contest the rejection).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735